Citation Nr: 0730349	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a cervical spine 
condition.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

5.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1982 
and from February 1990 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss, 
granted service connection and awarded a 10 percent 
disability rating for a low back disability, each effective 
June 1, 2005; and denied service connection for a bilateral 
shoulder disability, a bilateral knee disability, and a neck 
disability.  In April 2007, the veteran testified before the 
Board at a hearing that was held at the RO.

The issues of entitlement to service connection for a 
bilateral shoulder disability, a bilateral knee disability, 
and a neck disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since June 1, 2005, the veteran's service-connected 
bilateral hearing loss has been manifested by no more than 
auditory acuity level I in both the right and left ears.

2.  Since June 1, 2005, the veteran's service-connected low 
back disability has been  manifested by forward flexion 
limited to no more than 70 degrees, extension limited to no 
more than 25 degrees extension, lateral flexion to 25 
degrees, bilaterally, and rotation to 40 degrees, 
bilaterally.  It has not been productive of any 
incapacitating episodes within the past 12 months.  Ankylosis 
and neurological manifestations including radiculopathy 
associated with the service-connected low back disability 
have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met since June 1, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code (DC) 6100 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's lumbar spine disability have not been met since 
June 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5238, 5242, 5243 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, however, the veteran timely appealed 
the ratings initially assigned for his hearing loss and low 
back disability on the original grants of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A.  Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method.

The veteran underwent VA audiological examination in March 
2005.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
45
LEFT
15
10
25
55
55

The averages were 30 in the right ear and 36 in the left ear.  
Speech recognition ability was 96 percent on the right, and 
100 percent and the left.  

For the right ear, the average pure tone threshold of 30 
decibels, along with a speech discrimination rate in the 96 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 36 decibels, along with a speech 
discrimination rate in the 100 percentile also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the March 2005 audiometric test 
results, as compared to the rating criteria, a compensable 
rating may not be granted. 

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since June 1, 2005, the veteran's bilateral 
hearing loss has consistently warranted a noncompensable 
rating.  As the preponderance of the evidence is against the 
claims for an increased rating, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

B.  Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The Board now turns to the applicable criteria.

The veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5242, which 
contemplates degenerative arthritis of the spine. Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a higher rating of 20 percent is warranted where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A maximum rating in this case of 40 percent is 
warranted where there is forward flexion of the thoracolumbar 
spine of 30 degrees or less.  

Treatment records dated from June 2003 to February 2007 show 
that the veteran had "good" or "full" range of motion of his 
spine, with occasional pain at the ends of motion; precise 
ranges of motion were not recorded.  On VA examination in 
March 2005, the veteran had 25 degrees extension, without 
pain, 70 degrees flexion, with pain at the end of motion, 25 
degrees lateral flexion, with pain at the end of motion, 
bilaterally, and 40 degrees of rotation, without pain, 
bilaterally.  Under the General Rating Formula, the ranges of 
motion of the veteran's lumbar spine fall squarely within the 
requirements for a 10 percent rating:  forward flexion 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, DCs 5236, 
5237, 5238, 5242 (2006).  Thus, the General Rating Formula 
for Diseases and Injuries of the Spine cannot serve as a 
basis for an increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Finally, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  

On VA examination in March 2005, the veteran reported that he 
had not had any incapacitating episodes as a result of his 
lumbar spine disability in the past 12 months.  Additionally, 
in April 2007 testimony before the Board, the veteran 
reported that he had not missed any time from work as a 
result of his back.  The record otherwise does not 
demonstrate that the veteran was prescribed bed rest by a 
physician between June 2003 and February 2007.  Accordingly, 
he is not entitled to a rating higher than 10 percent based 
upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
March 2005 VA examination shows flexion to 70 degrees, with 
pain at the end of motion, extension to 25 degrees, without 
pain, lateral flexion to 25 degrees, with pain at the end of 
motion, bilaterally, and 40 degrees rotation, bilaterally, 
without pain, which would warrant a rating of 10 percent 
under the general rating formula.  The requirements for a 
higher rating under the general rating formula - forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees - are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records dated from June 2003 to February 2007 show 
complaints of pain radiating from his low back into his left 
lower extremity.  Throughout this period the veteran 
consistently denied experiencing weakness, numbness, or 
tingling in his lower extremities.  Despite the veteran's 
complaints of radiating pain, physical examination throughout 
this period consistently demonstrated no neurological 
impairment or sensory deficits.  Most recently, in February 
2007, the veteran was found to have no gross motor, 
neurological, or sensory deficits in the lower extremities.  
Straight leg raising was negative bilaterally.  Deep tendon 
reflexes were 2+ and equal throughout.  Vascular examination 
showed palpable pulses, with no edema.  Palpation of the back 
showed no spasm or trigger pains.   

On VA examination in March 2005, the veteran complained of 
occasional back spasms and radicular symptoms extending just 
past the buttocks, bilaterally.  He denied any parasthesias.  
Physical examination revealed no muscular spasm.  He was able 
to heel-toe walk without difficulty, and had normal gait, 
coordination, sensation, and position sense.  Straight leg 
raising was negative.  Deep tendon reflexes were 2+ and 
symmetrical.  There was no evidence of any muscle wasting in 
the lower extremities.  

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability.  
Physical examination has consistently demonstrated no 
neurological impairment or sensory deficits.  Additionally, 
no muscle atrophy is present and his muscle strength is 
normal in the lower extremities, bilaterally.  The veteran is 
thus not entitled to an increased rating for his low back 
disability based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The question before the Board, then, is 
whether the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
while the veteran has complained of neurological 
manifestations, no objective neurological manifestations have 
been demonstrated.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since June 1, 2005, the veteran's low back 
disability has consistently warranted no more than a 10 
percent disability rating.  As the preponderance of the 
evidence is against the claims for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and rating 
decisions in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
statement of the case.  The veteran received additional 
notice in January 2007 and April 2007.  However, the issuance 
of a supplemental statement of the case is not required 
because the veteran waived agency of original jurisdiction 
consideration of the evidence submitted subsequent to the 
October 2006 statement of the case.  38 C.F.R. §§ 19.31, 
20.1304.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for a low back 
disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection.

The veteran contends that his current disabilities of the 
knees, shoulders, and neck first manifested in service.

The veteran's service medical records reflect frequent 
complaints related to the knees, shoulders, and neck.  On 
examination in February 1978, prior to his entry into 
service, the veteran reported a history of a fracture of the 
left clavicle.  Examination revealed no residual disability 
and the veteran was found to be fit for entry into service.  
The veteran underwent examination in August 1978 for the 
purpose of ascertaining his fitness to be a diver.  At that 
time, the veteran again reported a history of a fracture of 
the left clavicle just a few months prior to his entry into 
service.  Examination revealed full range of motion of the 
left shoulder.  It was determined that there were no 
sequellae of the injury and the veteran was found to be 
qualified to be a 2nd class diver.  There are no further 
entries in the veteran's service medical records for his 
first period of service until his separation examination in 
June 1982.  At that time, the veteran reported that he 
occasionally experienced "catches" and "sharp pain" in his 
left shoulder.  Those symptoms, however, were determined not 
be disabling and the veteran was discharged from service.

With regard to the veteran's right shoulder, in September 
1979 the veteran reported to the emergency room with 
complaints of a right shoulder injury.  He stated that he had 
been in his back yard when he slipped and hit the lateral 
surface of his right shoulder against a tree.  He reported a 
history of previous problems related to his left shoulder, 
but stated that he had had no previous problems with his 
right shoulder.  He denied current symptoms of numbness, 
tingling, or weakness in his right shoulder.  Physical 
examination revealed point tenderness and edema over the 
acromioclavicular joint.  There was no pain on flexion of the 
right shoulder, but there was pain with posterior movement 
and internal rotation.  Neurological examination revealed no 
abnormalities.  X-ray examination revealed no abnormalities.  
The assessment was right shoulder sprain.

With regard to the veteran's knees, in April 1981 the veteran 
reported to sick call with complaints of left knee pain.  At 
that time, the veteran reported that he had been kicked in 
the left knee three years earlier but that he had not sought 
medical treatment at that time.  For six months following 
that injury, the veteran had not been able to fully extend 
his lower left leg.  Since that time, the veteran had 
experienced recurring knee pain after running.  At the time 
he reported to sick call he complained of pain along the 
lateral joint line.  Pain increased on climbing stairs.  He 
reported occasional popping of the knee.  Physical 
examination revealed stable ligaments with no effusion.  
There was slight pain on patellofemoral compression, which 
the veteran reported was a different pain than his primary 
complaint.  

With regard to the veteran's neck, service medical records 
dated in December 1984 show that the veteran complained of a 
stiff neck with pain that extended to the right scapular 
region following a dive.  The assessment was cervical strain.  
The veteran next complained of neck pain in April 1998.  At 
that time, the veteran reported to the emergency room with 
complaints of right trapezius pain that had persisted for the 
past month, following an incident in which he had pulled his 
right shoulder while trying to avoid stepping on someone.  At 
the time of the injury, the veteran felt an immediate 
"pop."  Physical examination revealed cervical 
radiculopathy.  The assessment was sprain of the cervical 
spine and right shoulder, with cervical radiculopathy.  The 
veteran was again treated for neck pain in June 1998.  At 
that time he complained of recurrent neck pain that was 
little relieved by pain medication.  Physical examination 
resulted in an assessment of cervical sprain.  On follow up 
evaluation in July 1998, X-ray examination of the cervical 
spine was negative.  The assessment was cervical strain.  The 
veteran was also noted to have degenerative joint disease of 
the knees.  The veteran was referred for a rheumatology 
consultation.

On rheumatology consultation in August 1998, the veteran 
reported intermittent pain in the bilateral PIP joints, MCP 
joints, wrists, elbows, shoulders, sacrum, neck, knees, 
ankles, and feet.  His joints were sore and warm but not 
swollen.  He reported that his joint symptoms migrated 
frequently, and had been present for the past two years, 
worsening during that time period.  He was assessed with 
polyarthralgias.  It was felt that he might have Albright's 
hereditary osteodystrophy due to brachydactyly.

The veteran's final complaint related to the neck during 
service is dated in November 1999.  At that time, the veteran 
reported to the emergency room with an exacerbation of his 
neck pain.  Physical examination revealed limited range of 
motion of the cervical spine and a spasm of the right 
trapezius.  The assessment was rule out cervical disc 
disease.

In August 2003, the veteran again reported to sick call with 
complaints of polyarthralgia.  It was felt that he might have 
a possible connective tissue disease, such as lupus.  
Orthopedic evaluation in October 2003, however, did not 
suggest either lupus or rheumatoid arthritis.

In December 2004, the veteran again reported to sick call 
with complaints of joint pain.  He was assessed with multiple 
joint pain and prescribed medication including Celebrex.  On 
examination in December 2004, prior to his separation from 
service, the veteran reported that his joint pain had 
worsened.  Physical examination revealed abnormalities of 
both shoulders and lower extremities.  He was noted to have 
arthritis and to be taking Celebrex for joint pain.  No X-
rays, however, were apparently taken.  Treatment records 
dated in February 2005 show continued treatment for chronic 
joint pain.

The veteran underwent VA examination in February 2005.  
Physical examination revealed limited range of motion of the 
shoulders, neck, and knees.  X-ray examination, however, 
revealed no degenerative changes of either the knees or 
shoulders.  The veteran's cervical spine was not X-rayed.  
The examiner determined that there was insufficient evidence 
to warrant a diagnosis for the veteran's knees, neck or 
shoulders.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
because the examiner did not specifically comment as to 
whether the veteran's limited range of motion of the knees, 
shoulders, and neck was related to his in-service complaints, 
and did not conduct a trigger point analysis or rule out 
rheumatoid arthritis, fibromyalgia, or any other autoimmune 
disorder which could be the basis for his complaints of 
polyarthralgia, the Board finds that a remand for an 
additional examination addressing these questions is 
necessary in order to fairly adjudicate the merits of the 
veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of the 
veteran's knee, shoulder, and neck 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with rendering 
the requested opinions.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should specifically opine as to 
the following questions:

       a.  Is there is a 50 percent 
probability or greater that any current 
knee disability is related to the 
veteran's period of active service, 
including to the knee pain for which he 
was treated in service?
       
       b.  Is there is a 50 percent 
probability or greater that any current 
shoulder disability is related to the 
veteran's period of active service, 
including to the shoulder pain for which 
he was treated in service?
       
       c.  Is there is a 50 percent 
probability or greater that any current 
neck disability is related to the 
veteran's period of active service, 
including to the neck pain for which he 
was treated in service?
       
       d.  Does the veteran meet the 
diagnostic criteria for a diagnosis of 
an autoimmune disorder such as 
rheumatoid arthritis, lupus, or 
fibromyalgia?  If so, is there a 50 
percent probability or greater that this 
disorder first manifested during either 
of his periods of active service?
       
The examiner should provide the 
rationale for the opinions provided.  If 
necessary, the examiner should reconcile 
his or her opinions with all other 
opinions of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for bilateral knee 
and shoulder disabilities, and for a 
neck disability.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an appropriate opportunity 
to respond.  Thereafter, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


